Ames, J.
There was evidence to the effect that the defendant kept a place of business consisting of two rooms, in one of which was a counter and a few cigars with tables and chairs ; that the place was one of common resort; that on being arrested at that place he tried to conceal a bottle containing intoxicating liquor in his pocket, and afterwards, and while under arrest, he threw it away; and that, a few days after his arrest, he made an attempt to bribe the officer who arrested him. These proceedings on his part were competent evidence against him. In most criminal cases a portion of the evidence consists of the conduct and deportment of the accused party at and after the time of the charge. Thus flight, concealment, the use of falsehoods or evasions, are all matters which the jury have a right to look upon as unfavorable and suspicious. Roscoe Grim. Ev. (7th Am. ed.) 18. The evidence admitted was all of it competent and material. Its weight and effect were for the jury to estimate, and °we cannot say that it was not sufficient to justify their verdict.

Exceptions overruled.